Citation Nr: 1003305	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-20 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a nose 
injury. 

2.  Entitlement to service connection for a left shoulder 
condition. 

3.  Entitlement to service connection for a left hip 
condition. 

4.  Entitlement to service connection for low back condition, 
including spinal stenosis and degenerative disc disease.  

5.  Entitlement to service connection for a left knee 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1959 to 
September 1963. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied the above claims. 

In regard to his claim for residuals of a nose injury, the 
Board notes that the Veteran initially filed a claim for 
service connection for "stitches to the nose" in May 2006.  
Subsequently, in his July 2009 substantive appeal, the 
Veteran attempted to clarify that his claim was not for 
service connection for stitches to the nose, or a residual 
scar from such stitches, but was instead a claim for the 
damage to his nasal cavities caused by an in-service nose 
injury.  As such, it appears that although the Veteran's 
claim indicated that he was filing a claim for "stitches to 
the nose," his actual intent was to file a claim for all 
residuals of an in-service nose injury.  In this regard, the 
Board notes that a claim for service connection is not 
limited solely to the Veteran's lay hypothesis as to a 
diagnosis; rather, the scope of a claim includes any 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  See Clemons v. Shinseki, 23 
Vet.App. 1, 5-6 (2009); Brokowski v. Shinseki, 23 Vet.App. 79 
(2009).  Accordingly, a de novo review by the RO of the issue 
of service connection for residuals of a nose injury is 
warranted, and the issue has been re-characterized as noted 
on the title page.

The issues of service connection for a low back condition, 
service connection for a left knee condition, and service 
connection for residuals of a nose injury are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.
FINDINGS OF FACT

1.  There is no medical evidence of record showing that the 
Veteran has a currently diagnosed left shoulder condition.

2.  There is no medical evidence of record showing that the 
Veteran has a currently diagnosed left hip condition.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
left shoulder condition have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  

2.  The criteria for entitlement to service connection for a 
left hip condition have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in March 2007 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b), as stated above.  In light of the 
denial of the Veteran's claims for service connection, no 
disability ratings or effective dates can be assigned, so 
there can be no possibility of prejudice to the Veteran under 
the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
Veteran's service, VA, and private treatment records.  The 
Board acknowledges that, to date, VA has neither afforded the 
Veteran an examination, nor solicited a medical opinion 
regarding a left shoulder condition or a left hip condition; 
however, no VA examination is necessary to satisfy the duty 
to assist in this case.  Under 38 U.S.C.A. § 5103A(d)(2), VA 
must obtain a medical examination or opinion when such is 
necessary to make a decision on a claim.  Specifically, a VA 
examination is required where the record contains competent 
evidence of a current disability, and indicates that the 
disability or symptoms may be associated with military 
service, but does not contain sufficient evidence for the 
Secretary to make a decision.  Id.  As discussed below, there 
is no competent evidence that the Veteran has a left hip or a 
left shoulder condition that is associated with his military 
service.  In such circumstances, there is no duty to obtain a 
medical examination or opinion.  McLendon v. Nicholson, 20 
Vet. App. 79, 84 (2006).  The statutory duty of VA to assist 
Veterans in developing claims does not include a duty to 
provide a Veteran with a medical examination or medical 
opinion absent a showing of a current disability that may be 
causally related to military service.  38 U.S.C.A. § 5103A(a, 
d); Wells v. Principi, 326 F.3d. 1381 (Fed. Cir. 2003).  

The Board notes that the Veteran is currently in receipt of 
Social Security Administration (SSA) benefits for a low back 
disability and carpal tunnel syndrome.  The Board also 
acknowledges that, to date, attempts to obtain the Veteran's 
SSA records have not yet been made.  However, as the 
Veteran's claims for service connection for a left shoulder 
condition and a left hip condition are unrelated to the 
disabilities for which he is currently receiving SSA 
benefits, such records are not relevant to the Veteran's 
claim.  Thus, the Board will proceed with adjudication of his 
claims for service connection for a left shoulder condition 
and service connection for a left hip condition irrespective 
of this evidence.  See Golz v. Shinseki, No. 2009-7039 (Fed. 
Cir. Jan. 4, 2010).

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran contends that he has a left shoulder condition 
and a left hip condition that resulted from the same in-
service injury in 1961 when a 300-pound pair of deck plates 
fell on him from the second deck of the U.S.S. Bennington.  
The Veteran has also reported that he has experienced a 
continuity of symptomatology since the 1961 accident and has 
undergone continuous treatment for his resulting injuries.    

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection on the merits, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  A Veteran may be granted service 
connection for any disease initially diagnosed after 
discharge, but only if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  However, as discussed in more detail 
below, in this case, because there is no competent evidence 
showing that the Veteran was diagnosed with arthritis, either 
of the left shoulder or left hip, that was manifest to a 
degree of 10 percent or more during the first year following 
separation from service, service connection on a presumptive 
basis is not warranted in this case.  See 38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In adjudicating claims, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Indeed, the United States Court of Appeals for 
Veterans Claims (Court) has declared that, in adjudicating a 
claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

A.  Left Shoulder

The Veteran's service treatment records are devoid of any 
complaints of, or treatment for, a left shoulder condition.  
Additionally, his September 1963 separation examination 
reveals that his upper extremities were normal upon discharge 
from service. 

Post service, the Veteran's VA and private treatment records 
are devoid of any evidence of treatment for, or a diagnosis 
of, a left shoulder condition.  

Under VA law and regulations, a valid claim of service 
connection does not exist absent evidence of a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Based on the foregoing, there is simply no competent 
evidence that the Veteran has been diagnosed with, or treated 
for, a left shoulder condition following separation from 
service.  Although the Veteran has reported having left 
shoulder pain, the Board points out that, pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See 38 U.S.C.A. §  1110; 
38 C.F.R. §  3.303(a); see also Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed.Cir. 2007).  

As a lay person, the Veteran is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions because such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements, or opinions); see Duenas v. Principi, 
18 Vet. App. 512, 520 (2004); see also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Further, although the Veteran has stated that he injured his 
left shoulder during service in 1961 when two deck plates 
fell on him, the Board finds that his statements regarding 
this injury are not credible.  Specifically, the Board points 
out that none of the Veteran's service treatment records, 
including sick bay records dated from January 1961 to July 
1963, indicate that he suffered such an injury or had any 
left shoulder complaints at any point during his military 
service.  Moreover, clinical evaluation of the upper 
extremities was normal at his separation examination in 
September 1963.  The lack of any documented treatment for a 
left shoulder condition in the nearly 50 years since the 
purported in-service injury preponderates against a finding 
that he has had such a condition since service.  As such, the 
Veteran's contentions of having a left shoulder condition 
since a 1961 accident onboard the U.S.S. Bennington are 
outweighed by the contemporaneous medical evidence.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that 
contemporaneous evidence has greater probative value than 
history as reported by the Veteran).  

The Veteran's credibility is further diminished by the fact 
that he has provided an inconsistent history of the 1961 
accident and his treatment immediately thereafter.  
Specifically, in his May 2006 claim, the Veteran reported 
that two 300 pound deck plates fell on him, crushing him and 
pinning him to the floor, and that immediately after the 
accident, he was placed in a cast from the waist down.  
Subsequently, in a March 2007 statement, the Veteran reported 
that two deck plates fell on him, hitting his back, pinning 
him to the wall, causing his face to strike the wall, and 
causing the hatch door to hit his left leg.  In the March 
2007 statement, the Veteran also reported that he was 
immediately taken to sick bay, where his nose and face were 
stitched up and his left leg was placed in a cast even though 
there were no broken bones.  Then, in a July 2008 statement, 
the Veteran reported that two deck plates fell from the 
second deck while he was crawling out of the scuttle hatch, 
closing the hatch on his back, left hip, and left leg, and 
driving his face into a bulkhead.  In the July 2008 
statement, the Veteran also reported that he had been 
rendered unconscious from the accident and was transported to 
sick bay for several days.  In this regard, the Court has 
held that in adjudicating a claim, VA can consider that the 
appellant has a personal interest in the outcome of the 
proceeding and that this may affect the credibility of his 
testimony.  See Pond v. West, 12 Vet. App. 341, 345 (1999); 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).   

For the reasons and bases provided above, the Board finds 
that the preponderance of the evidence in this case is 
against the Veteran's claim for service connection for a left 
shoulder condition.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  The evidence in this case is not so evenly 
balanced so as to allow for application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107 (West 2002).  Accordingly, the Veteran's claim 
for service connection for a left shoulder condition is 
denied.  

B.  Left Hip

The Veteran's service treatment records are devoid of any 
complaints of, or treatment for, a left hip condition.  
Additionally, his September 1963 separation examination 
reveals that his lower extremities were normal upon discharge 
from service.   

Post-service, the Veteran sought treatment for left hip pain 
from Dr. William M. Wall, in May 1998.  At that time, the 
Veteran reported that he had been experiencing hip pain for 
one to two months, but denied any specific injury or trauma.  
Dr. Wall stated that the Veteran's hip pain was an acute 
problem, and indicated that the Veteran possibly had 
sciatica, degenerative arthritis, or musculoskeletal 
problems.  Subsequently, during follow-up treatment two weeks 
later, Dr. Wall reported that although he had initially 
believed that the Veteran had degenerative arthritis and/or 
sciatica with neuropathic pain, given the recurrence of pain, 
x-rays were necessary to assess the Veteran's condition.  An 
x-ray report dated several days later indicates that the 
Veteran had well maintained hip joints, with no fractures, 
dislocation, or bony erosion.  These x-rays did show mild 
disc space narrowing at L5 to S1 and mild straightening of 
the normal lumbar lordosis.  An electromyography (EMG) of the 
left leg was also performed at that time, the results of 
which were essentially normal, revealing a very mild focal 
slowing in the left peroneal nerve and evidence indicative of 
left L5 radiculopathy.  Dr. Wall reported that, based on the 
x-ray results and EMG findings, the Veteran's left hip 
symptomatology appeared to stem from left L5 radiculopathy. 

VA treatment records reveal that the Veteran again complained 
of left hip pain in May 2006, August 2006, and October 2006.  
Significantly, while VA doctors ultimately diagnosed the 
Veteran with spinal stenosis and degenerative joint disease 
of multiple sites, at no point during treatment did a doctor 
diagnose a left hip disability. 

Based on the foregoing, there is simply no competent evidence 
that the Veteran has a currently diagnosed left hip 
condition.  Rather, both his private and VA doctors have 
attributed his left hip pain to a low back condition.  In 
this regard, the Board acknowledges that Dr. Wall provided a 
provisional diagnosis of degenerative arthritis and sciatica 
of the left hip in May 1998; however, as noted above, 
subsequent x-ray results and EMG findings indicated that the 
Veteran's left hip pain was instead caused by left L5 
radiculopathy.  Further, the May 1998 x-rays of the left hip 
were negative, revealing well maintained hip joints with no 
fractures, dislocation, or erosion.  Similarly, while VA 
doctors have noted the Veteran's reports of left hip pain on 
several occasions, the only diagnoses they have provided 
pertain to his low back.  

On this record, the evidence of record fails to reveal that 
the Veteran had a left hip condition when he filed his claim 
for benefits in May 2006, and he has not been diagnosed with 
a left hip condition during the pendency of his appeal.  See 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting 
that the requirement of a current disability is satisfied 
when the claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim).  In this regard, although the Board acknowledges 
the Veteran's numerous reports of left hip pain in his 
statements and during treatment, the Board again points out 
that, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See 38 U.S.C.A. §  1110; 38 C.F.R. §  3.303(a); see 
also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); see 
also Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  
As such, absent a currently diagnosed left hip condition, an 
award of service connection is not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

As a lay person, the Veteran is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions because such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements, or opinions); see Duenas v. Principi, 
18 Vet. App. 512, 520 (2004); see also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Further, as discussed in greater detail above, the Board 
finds the Veteran's statements regarding his alleged in-
service injury, as well as his reports of a continuity of 
symptomatology since service, not to be credible.  In this 
regard, the Board points out that none of the Veteran's 
service treatment records indicate that this accident 
occurred, or that the Veteran suffered a left hip injury at 
any point during his military service.  Moreover, clinical 
evaluation of the upper extremities was normal at his 
separation examination in September 1963, and did not seek 
treatment for hip pain until 1998, 35 years after separation 
from service.  Further, during treatment in 1998, he reported 
that his left hip pain had only been present for one to two 
months.  The lack of any documented treatment for a left hip 
condition for almost 40 years after the purported in-service 
injury preponderates against a finding that he has had a left 
hip condition since service.  As such, the Veteran's 
contentions of having a left hip condition since a 1961 
accident onboard the U.S.S. Bennington are outweighed by the 
contemporaneous medical evidence.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000); see also Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (holding that contemporaneous evidence has 
greater probative value than history as reported by the 
Veteran).  

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the Veteran's claim 
for service connection for a left hip condition.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The 
evidence in this case is not so evenly balanced so as to 
allow for application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. §5107 
(West 2002).  Accordingly, the Veteran's claim for service 
connection for this disability is denied.  


ORDER

Service connection for a left shoulder condition is denied.  

Service connection for a left hip condition is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran contends that service connection is warranted for 
a left knee condition, a low back condition, and residuals of 
a nose injury as a result of the same in-service injury in 
1961 when a 300-pound pair of deck plates fell on him from 
the second deck of the U.S.S. Bennington.  

In regard to his low back claim, a review of the record 
reveals that, in a September 2003 decision, SSA granted the 
Veteran's claim for disability benefits, determining that, as 
a result of his lumbar stenosis at L3 to L5 with neurogenic 
claudication, status post laminectomy and facectomy, and his 
carpal tunnel syndrome, the Veteran had been disabled since 
May 15, 2000.  To date, however, a complete copy of the 
Veteran's SSA records has not been associated with the claims 
file.  In this regard, the Board notes that the possibility 
that SSA records could contain evidence relevant to the claim 
cannot be foreclosed absent a review of those records.  As 
such, this claim, must be remanded to obtain these records.  
38 C.F.R. § 3.159(c)(2) (2009); see also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Additionally, the Board 
notes that, to date, no treatment records pertaining to a 
laminectomy and facectomy surgery have been associated with 
the claims file; any such records should also be obtained on 
remand.  

In regard to his left knee claim, the Board notes that, 
during service, the Veteran was treated for a "sore knee, 
unstable medial collateral ligament" on the left in February 
1962; a twisted knee in March 1962; and knee pain in April 
1963.  Post service, in February 1997, the Veteran reported 
having left knee pain during emergency room treatment 
following a motor vehicle accident.  Subsequently, during May 
1998 treatment with Dr. Wall, the Veteran reported that he 
had undergone left knee surgery in 1980 to repair cartilage 
damage.  Additionally, since May 2006, the Veteran has 
consistently reported having left leg pain during VA 
treatment.    

To date, however, the Veteran has not been provided with a VA 
medical examination assessing the nature and etiology of any 
current left knee condition(s).  Under the VCAA, VA is 
obliged to provide a medical examination and/or get a medical 
opinion when the record contains competent evidence that the 
claimant has a current disability; the record indicates that 
the disability, or signs and symptoms of disability, may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Here, there is evidence of record 
indicating that the Veteran was treated for left knee pain 
and an unstable medial collateral ligament of the left knee 
during service, had ligament repair surgery following 
separation from service, and has reported having a continuity 
of symptomatology since service.  Accordingly, a medical 
opinion regarding the nature and onset of any current left 
knee condition(s) is necessary to make a determination in 
this case.  On remand, efforts should also be made to obtain 
any available records from the 1980 left knee surgery.  

Finally, in regard to his claim for service connection for 
residuals of a nose injury, the Veteran has reported that, 
immediately after the alleged 1961 accident, his nose and 
face were stitched up in sick bay.  The Veteran has also 
reported that he underwent surgery in 1969, six years 
following separation from service, under the care of Dr. Jack 
M. Dabbs to correct the damage caused to his nasal cavities 
by the 1961 accident.  Additionally, in May 1998, the 
Veteran's private doctor, Dr. William M. Wall, noted the 
Veteran's reported history of sinus surgery in 1967 or 1968, 
but stated that the Veteran was unable to recall the details 
of this surgery.  Significantly, to date, no records from a 
nasal cavity surgery have been associated with the claims 
file.  As such, on remand, efforts to obtain these records 
should be made.  

Finally, the Board observes that the Veteran receives VA 
treatment for his low back and left knee conditions, and 
records of his VA care, dated since October 2006, have not 
been associated with the claims folder.  Under the law, VA 
must obtain these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any 
private medical care providers that have 
treated his left knee and low back since 
September 1963.  The Board is specifically 
interested in information regarding the 
doctor that performed the 1980 left knee 
surgery and the doctor that performed the 
laminectomy and facectomy of the spine.  
After obtaining any required 
authorizations, the RO/AMC should make 
arrangements to obtain the Veteran's 
complete private treatment records.  

2.  Make arrangements to obtain the 
Veteran's complete private treatment 
records from Dr. Jack M. Dabbs.  The Board 
is particularly interested in records from 
a 1969 nasal cavity surgery.   

3.  Make arrangements to obtain the 
Veteran's treatment records from the VA 
Medical Center in Tuscaloosa, Alabama, 
dated from October 2006 forward.

4.  Make arrangements to obtain copies of 
all the documents or evidentiary material 
that were used by SSA in considering the 
Veteran's claim for disability benefits.  
If these records are not available, a 
negative reply must be provided.

5.  Then, schedule the Veteran for a VA 
orthopedic examination of his left knee.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any currently diagnosed left knee 
condition had its onset during active 
service or is related to any in-service 
disease, event, or injury, including the 
in-service treatment for left knee pain 
and unstable medial collateral ligament of 
the left knee.  In doing so, the examiner 
should acknowledge the Veteran's 
complaints of a continuity of 
symptomatology since service.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  Finally, readjudicate the Veteran's 
claims on appeal.  If the claims remain 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


